43 Ill. App. 2d 9 (1963)
192 N.E.2d 410
Artie V. Tidwell, Plaintiff-Appellant,
v.
R. Glenn Smith, Edward V. Platt, and the Sisters of The Third Order of St. Francis, a Corporation, Defendants-Appellees.
Gen. No. 11,760.
Illinois Appellate Court  Second District, Second Division.
September 5, 1963.
John R. Snively, of Rockford, for appellant.
Haye & Keegan, of Rockford (Frederick H. Haye and John C. McCarthy, of counsel), for appellees.
R. Glenn Smith and Edward V. Platt, and Williams, McCarthy & Kinley, of Rockford, for appellees, the Sisters of the Third Order of St. Francis.
(Abstract of Decision.)
Opinion by JUDGE WRIGHT.
Affirmed.
Not to be published in full.